NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MONICO J. QUIROGA III,                          No. 17-15329

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01697-AWI-MJS

 v.
                                                MEMORANDUM*
TIMOTHY KING; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      California state prisoner Monico J. Quiroga III appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims arising from his pretrial detention. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1118 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668

F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)). We affirm

in part, vacate in part, and remand.

      The district court properly dismissed Quiroga’s failure-to-protect and

conditions-of-confinement claims because, under any applicable standard, Quiroga

failed to allege facts sufficient to show that defendants’ labeling him an informant

or placing him in administrative segregation resulted in a substantial risk of serious

harm or that he suffered any injury as a result of defendants’ actions. See Castro v.

County of Los Angeles, 833 F.3d 1060, 1067-71 (9th Cir. 2016) (en banc) (setting

forth elements of a pretrial detainee’s Fourteenth Amendment failure-to-protect

claim); see also Farmer v. Brennan, 511 U.S. 834, 837 (1994) (under the Eighth

Amendment, a prison official is liable if he knows of and disregards an excessive

risk to inmate health or safety).

      The district court properly dismissed Quiroga’s First Amendment retaliation

claim because Quiroga failed to allege facts sufficient to show any protected

conduct. See Watison, 668 F.3d at 1114-15 (setting forth elements of a First

Amendment retaliation claim in the prison context).

      The district court concluded that Quiroga failed to state a due process claim

because Quiroga failed to allege that his confinement in administrative segregation

amounted to punishment. However, Quiroga alleged that defendants placed him in


                                          2                                     17-15329
administrative segregation for the purpose of causing him harm and with an intent

to “annoy and pester” him. Liberally construed, these allegations are “sufficient to

warrant ordering [defendants] to file an answer.” Wilhelm, 680 F.3d at 1116; see

also Simmons v. Sacramento Cty. Superior Court, 318 F.3d 1156, 1160-61 (9th

Cir. 2003) (a restriction on a pretrial detainee amounts to impermissible

punishment if it is not reasonably related to a legitimate governmental objective);

Mitchell v. Dupnik, 75 F.3d 517, 524 (9th Cir. 1996) (pretrial detainees may not be

subjected to disciplinary segregation without a due process hearing).

      We vacate the dismissal of Quiroga’s due process claim, and remand for

further proceedings as to this claim only. We affirm the dismissal of all other

claims.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3                                    17-15329